Order entered August 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-11-01708-CV

                                HAL RACHAL, JR., Appellant

                                                V.

                             LETKIEWICZ & FOSTER, Appellee

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-09-2413-2

                                            ORDER
       We GRANT appellant’s August 7, 2013 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before September 5, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE